Citation Nr: 0510811	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  97-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left 
eye trauma.

2.  Entitlement to service connection for cluster headaches.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for left brachial 
plexitis as secondary to arthritis of the cervical spine.

5.  Entitlement to service connection for left knee strain. 

6.  Entitlement to an increased (extra-schedular) disability 
rating for chronic sinusitis.    


WITNESS AT HEARING ON APPEAL

Veteran
INTRODUCTION

The veteran had active service from March 1969 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned at a Board 
videoconference hearing in October 2002.  A transcript of 
that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development for the issues 
numbered two through six, listed above.  Specifically, the 
Board asked the veteran for information about his medical 
treatment from March 2002 to the present and requested a 
number of medical examinations and opinions.  However, before 
completion of the requested development and before the case 
came before the Board for final appellate review, the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals) 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with 
38 U.S.C.A. § 7104 (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  It found that the regulation, in conjunction with 
38 C.F.R. § 20.1304 (2002), allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not initially considered by the Agency of Original 
Jurisdiction (AOJ) and when no waiver of AOJ consideration 
was obtained, which was inconsistent with the statute.  
Because of this Court action, the Board has no jurisdiction 
to adjudicate this appeal prior to consideration of the new 
evidence by the RO.  A remand is required in order to 
accomplish the remaining development and initial RO 
consideration of that evidence.

In addition, the RO denied service connection for residuals 
of left eye trauma in an April 2002 rating decision.  The RO 
received a statement from the veteran in September 2002 that 
constitutes a notice of disagreement.  The veteran has never 
received a statement of the case on this issue.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded so that the RO may issue a 
statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. §§ 19.9, 19.26, 19.29 (2004); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an ears, nose, 
and throat (ENT) examination for an 
opinion as to the current nature and 
severity of his service-connected chronic 
sinusitis.  The examiner should discuss 
the frequency and extent of any recent 
treatment required and whether this or 
any related service-connected disability 
has resulted in marked interference with 
the veteran's employability.  The claims 
folder must be available to the examiner 
to review and the examiner must indicate 
that the claims folder was reviewed in 
conjunction with the examination.  Any 
tests or studies necessary for an 
adequate opinion should be conducted.   

2.  The RO should then readjudicate 
issues two through six on appeal, as 
listed above.  In so doing, the RO must 
consider all evidence received or secured 
since the last supplemental statement of 
the case was issued in August 2002.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.  

3.  The RO should furnish the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
residuals of left eye trauma, which it 
denied in an April 2002 rating decision.  
The RO should allow the veteran the 
applicable period of time in which to 
perfect his appeal of that issue and 
proceed accordingly.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


